Citation Nr: 1103503	
Decision Date: 01/27/11    Archive Date: 02/08/11

DOCKET NO.  07-13 383A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUE

Entitlement to service connection for cataracts as secondary to 
the service-connected diabetes mellitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M.L. Shields, Associate Counsel




INTRODUCTION

The Veteran served on active duty July 1968 to July 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.


FINDINGS OF FACT

1.  The Veteran is currently diagnosed with cataracts.

2.  The evidence is in relative equipoise as to whether the 
Veteran's service-connected diabetes mellitus aggravated the 
Veteran's cataracts.


CONCLUSION OF LAW

Resolving all reasonable doubt in the Veteran's favor, cataracts 
are proximately due to or aggravated a service-connected disease 
or injury.  38 U.S.C.A. §§1101, 1110, 1131 (West 2002 & Supp. 
2010); 38 C.F.R. §§3.102, 3.303, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Recitation of Applicable Law

Applicable law provides that service connection will be granted 
if it is shown that the Veteran suffers from a disability 
resulting from an injury suffered or disease contracted in the 
line of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in the line of duty, in active military 
service.  38 U.S.C.A. §1110; 38 C.F.R. §3.303.

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If there 
is no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§3.303(b).

Certain chronic disabilities are presumed to have been incurred 
in service if manifest to a compensable degree within one year of 
discharge from service.  38 U.S.C.A. §§1110, 1112; 38 C.F.R. 
§§3.307, 3.309.

Service connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in service.  
38 C.F.R. §3.303(d).

In addition to the elements of direct service connection, service 
connection may also be granted on a secondary basis for a 
disability if it is proximately due to, or the result of, a 
service-connected disease or injury.  38 C.F.R. §3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability exists 
and (2) that the current disability was either (a) proximately 
caused by or (b) proximately aggravated by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en 
banc).

The Veteran seeks service connection for cataracts as secondary 
to his service-connected diabetes mellitus disability.  The 
Veteran contends that his current cataract disability was 
aggravated by his service-connected diabetes mellitus.

Recitation of Pertinent Evidence

The Veteran does not assert, and his treatment records do not 
contain, any indication of cataracts or eye problems that 
developed in service.

The Veteran's cataracts first became an issue in 2004 when he had 
undergone bilateral cataract surgery.  The Veteran filed his 
claim with the VA in October 2005, stating that he acquired 
diabetes mellitus due to his exposure to herbicides while on 
active duty in Vietnam.  The Veteran also stated that he also 
developed cataracts "associated" with his diabetes mellitus, 
which were removed as mentioned above.

After a May 2006 VA examination, the Veteran was diagnosed with 
diabetes mellitus; however the VA examiner concluded that the 
cataracts were "not at all likely related" to the diabetes 
mellitus.  The Veteran's eyes were also examined by a different 
VA examiner and it was determined that there were no signs of 
background diabetic retinopathy in either eye and the Veteran's 
uncorrected vision was 20/20 in both eyes.  The VA examiner 
concluded that it was more likely than not that the Veteran's 
cataracts were related to age factors and not connected as a 
complication of diabetes mellitus.

Based on the May 2006 VA examination, the RO granted service 
connection to the Veteran at a 20 percent evaluation for diabetes 
mellitus due to his herbicide exposure in Vietnam.  However, the 
RO denied the Veteran's claim for service connection for 
cataracts as secondary to the diabetes mellitus, concluding that 
based on the May 2006 VA examination, the Veteran did not have 
diabetic retinopathy, his uncorrected vision was 20/20 and there 
was no evidence of neovascularization.

In his September 2006 Notice of Disagreement, the Veteran 
asserted that cataracts are a secondary condition associated with 
diabetes mellitus and he attached pertinent sections of the MERCK 
Manual of Medical Information, 2d Edition and printouts from the 
American Diabetes Association's website to support his 
contention.  More specifically, the MERCK Manual of Medical 
Information states in relevant part:  "Cataracts usually develop 
without any apparent cause; however, they can result...as a 
complication of diseases such as diabetes."  MERCK Manual of 
Medical Information 1303 (2d. ed. 2003).  The American Diabetes 
Association printouts note that "people with diabetes are 60% 
more likely to develop [cataracts]" and that "[p]eople with 
diabetes also tend to get cataracts at a younger age and have 
them progress faster." (Emphasis added.)       

In September 2006, the Veteran provided further information from 
Diabetes Mall, MedicineNet.net and Gopi Hospital supporting his 
claim for secondary service connection of cataracts caused by the 
Veteran's service-connected diabetes mellitus.  The information 
from Diabetes Mall states as follows:  "Diabetes, with its 
environment of high blood sugars, raises the risk for senile 
cataract about 40%."  The information from MedicineNet.net 
states in relevant part:  "Cataracts and glaucoma are also more 
common among diabetics."  Gopi Hospital document entitled 
"Diabetes Mellitus and Eye Diseases (Retinopathy, Cataracts, 
Glaucoma)" states in relevant part:  "In nondiabetic adults, 
less than 1 percent has glaucoma and 3 percent have cataracts.  
Among people with diabetes, the figures are 7 percent and 22 
percent, respectively...These conditions are another reason 
diabetics should have annual eye exams..."

In a letter dated April 2007, Dr. R.C., the Veteran's treating 
ophthalmologist, stated that the Veteran had acquired diabetes 
mellitus since April 2004 and as a result, subsequently developed 
cataracts.  Dr. R.C. further stated that the cataracts "mostly 
likely" developed due to aging, but that the development of the 
cataracts was accelerated by the diabetes mellitus.

Analysis

In October 2005, the Veteran stated he developed cataracts and 
that they were "associated" with, or secondary to, his service-
connected diabetes mellitus disability.  While the Veteran is 
competent to describe his cataract symptoms, he is not competent 
to provide testimony regarding the etiology of his cataract 
disability.  See Davidson v. Shinseki, 581 F.3d 1316 (Fed. Cir. 
2009) (lay evidence is competent when a layperson is competent to 
identify a medical condition, when a layperson is reporting a 
contemporaneous medical diagnosis, or when lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional) (citing Jandreau v. Nicholson, 492 F.3d 
1372, 1377 (Fed. Cir. 2007)); see also Jandreau, 492 F.3d at n.4 
(a layperson may be competent to identify a condition where the 
condition is simple, like a broken leg, but not if the condition 
is, for example, a type of cancer).  The etiology of the 
Veteran's claimed cataract disability is not a simple 
identification that a layperson is competent to make.  Therefore, 
without any medical training in the area, the Veteran is not 
competent to provide his opinion on the diagnosis of his claimed 
cataract disability.

There are multiple medical opinions that address the contended 
relationship between the Veteran's diabetes mellitus disability 
and his cataract disability.  It is the responsibility of the 
Board to weigh the evidence, including the medical evidence, and 
determine where to give credit and where to withhold the same.  
Evans v. West, 12 Vet. App. 22, 30 (1998).  In so doing, the 
Board may accept one medical opinion and reject others.  Id.  At 
the same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based upon 
medical evidence in the record, for favoring one medical opinion 
over another.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Thus, the Board must determine the weight to be accorded the 
various opinions in this case based on the quality of the 
evidence and not necessarily on its quantity or source.

The Board acknowledges that it appears the Veteran's entire 
claims file was not available for Dr. R.C.; therefore, his 
opinion is, to some extent, based on the Veteran's own recitation 
of his medical history.  While it does not appear that Dr. R.C. 
had access to the Veteran's entire claims file, Dr. R.C. appears 
to have been familiar with the Veteran's medical history.  The 
Board may not disregard a favorable medical opinion solely on the 
rationale it was based on a history given by the Veteran.  See 
Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  Rather, as the 
Court of Appeals for Veterans Claims further explained in Coburn 
v. Nicholson, 19 Vet. App. 427 (2006), reliance on a Veteran's 
statements renders a medical report not credible only if the 
Board rejects statements of the Veteran as lacking credibility.  
Further, the claims file "is not a magical or talismanic set of 
documents, but rather, a tool to assist VA examiner to become 
familiar with the facts necessary to form an expert opinion to 
assist the adjudicator in making a decision on a claim."  
Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302-03 (2008).  
There are other means by which a private physician can become 
aware of critical medical facts, notably by treating the claimant 
for an extended period of time.  Id.

The fact that a Veteran has received regular treatment from a 
physician or other doctor is certainly a consideration in 
determining the credibility of that doctor's opinions and 
conclusions.  That notwithstanding, the Court has declined to 
adopt a "treating physician rule" whereby a treating 
physician's opinion would presumptively be given great weight 
than that of a VA examiner or another doctor.  See Winsett v. 
West, 11 Vet. App. 420, 424-25 (1998); Guerrieri v. Brown, 4 Vet. 
App. 467, 471-73 (1993).

There is one opinion in favor of the Veteran's claim and two 
opinions against the Veteran's claim.  See 38 C.F.R. §3.102.  The 
opinion of Dr. R.C. provides support for a determination of 
service connection-he opined that the development of the 
Veteran's cataracts was accelerated by his diabetes mellitus.  
The opinion of both May 2006 VA examiners weigh against a 
determination of service connection, as both opined it was more 
likely the development of cataracts was due more to the Veteran's 
age than his diabetes mellitus.

With respect to Dr. R.C.'s April 2007 letter, the Board finds 
that Dr. R.C.'s opinion to be more probative than the May 2006 VA 
examiners.  Dr. R.C. was able to explain that the Veteran's 
cataracts were accelerated by his diabetes mellitus and this 
medical conclusion was corroborated by the medical information 
submitted by the Veteran found in the MERCK Manual of Medical 
Information, the American Diabetes Association's website, the 
Diabetes Mall's website, MedicineNet.net website and Gopi 
Hospital documents, which all indicate a relationship exists 
between cataracts and diabetes.

The Board notes that one of the May 2006 VA examiners concluded 
that the Veteran's cataracts "are not at all likely related to 
the diabetes, type 2."  However, the May 2006 VA examiner did 
not address aggravation/acceleration and his conclusion is not 
supported by the medical literature provided by the Veteran.  
Accordingly, the Board finds the May 2006 VA examiners' opinions 
less probative than the opinion provided by Dr. R.C.

Given the circumstance of the Veteran's service, the opinion of 
Dr. R.C. (which is corroborated by the medical information 
provided by the Veteran) combined with the fact that the Veteran 
has already been service-connected for diabetes mellitus due to 
exposure to herbicides in service, the medical evidence and 
continuity of symptomatology suggest that the evidence of record 
that the Veteran aggravated his cataracts as secondary to the 
service-connected disability of diabetes mellitus is at least in 
equipoise.  

In Gilbert v. Derwinski, 1 Vet. App. 49 (1990), the Court stated 
that "a Veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  In Gilbert, the Court went on to state that 
entitlement need not be established beyond a reasonable doubt, by 
clear and convincing evidence, or by a fair preponderance of the 
evidence.  Under the benefit of the doubt doctrine established by 
Congress, when the evidence is in relative equipoise, the law 
dictates that the Veteran prevails.  Thus, to deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.

After a full review of the record, including the medical evidence 
and contentions of the Veteran, the Board concludes that service 
connection for cataracts is warranted.  As noted above, the 
positive evidence includes an April 2007 letter from Dr. R.C. 
indicating that the acceleration of the Veteran's cataract 
disability was due to his diabetes mellitus disability.  
Documentation submitted by the Veteran found in the  MERCK Manual 
of Medical Information, the American Diabetes Association's 
website, the Diabetes Mall's website, MedicineNet.net website and 
Gopi Hospital documents clearly show that the development of 
cataracts can be increased dramatically if a person has diabetes 
mellitus.  Accordingly, since the evidence is at least in 
equipoise, the benefit of the doubt doctrine is applicable and 
the Veteran prevails.  Therefore, service connection for 
cataracts is granted.

Duties to Notify and to Assist 

The Veterans' Claims Assistance Act (VCAA), in part, describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§5100, 5102, 5103, 5103A, 
5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§3.102, 3.156(a), 
3.159, 3.326(a) (2010).  In this regard, given that the Board's 
decision above amounts to a full grant of the benefits sought by 
the Veteran on appeal, the Board finds that no further 
development is needed with regard to this appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, blind 
adherence in the face of overwhelming evidence in support of the 
result in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
additional benefit flowing to the veteran).


ORDER

Service connection for cataracts, as secondary to the service-
connected diabetes mellitus, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


